UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 12, 2007 COMMUNITY BANCORP (Exact name of registrant as specified in its charter) Nevada 000-51044 01-0668846 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 400 South 4th Street, Suite 215, Las Vegas, Nevada 89101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 878-0700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On July 12, 2007, Community Bancorp (NASDAQ: CBON), parent company of Community Bank of Nevada and Community Bank of Arizona, announced the company will host an investor conference call at 11 a.m. EDT (8 a.m. PDT) on Friday, July 20, 2007, to review the financial results for its 2007 second quarter ended June 30. The call will be open to all interested investors through a live, listen-only audio Web broadcast via the Internet at www.communitybanknv.com.For those who are not available to listen to the live broadcast, the call will be archived for 90 days on the Web site. A copy of the press release announcing the call is attached to this 8-K as Exhibit 99.1. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit NumberDescription 99.1Press release dated July 12, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY BANCORP (Registrant) Date: July 13, 2007 /s/Edward M. Jamison Edward M. Jamison, President, Chief Executive Officer and Chairman of the Board
